DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Claims 1-13 and 15-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 3/8/2022, along with examiner's amendment have been fully considered and are persuasive. All previous 112(b) rejections have been withdrawn.



Terminal Disclaimer
The terminal disclaimer filed on 3/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16544626 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Joseph G. Jones on 3/15/2022. An examiner's amendment to the record appears below, which is based on claims submitted 3/8/2022. Rest of the claims remain the same.

17. (Currently amended) A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising: 
…
generating verification data that indicates whether a generated candidate key fragment is in the set of key fragments of theunwrap key; and
…

Allowable Subject Matter
The claims 1-13 and 15-21 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). The reasons for allowance remains the same as the Final Rejection mailed 12/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493